Case 2:14-cv-12719-DPH-RSW
              Case: 17-2244 Document:
                            ECF No. 127
                                      67-1filedFiled:
                                                08/22/19
                                                      08/20/2019
                                                            PageID.2698
                                                                   Page: 1Page 1 of 4 (1 of 4)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: August 20, 2019

 Mr. Sanford P. Dumain
 Mr. Daniel Richard Karon
 Mr. Bryan Leitch
 Ms. Deanne E. Maynard
 Mr. Joseph R. Palmore
 Mr. Andrew J. McGuinness
 Ms. Elizabeth Anne McKenna
 Mr. Charles Slidders
 Ms. Jill Margaret Wheaton



                      Re: Case No. 17-2244, Joe Solo, et al v. United Parcel Service Co.
                          Originating Case No.: 2:14-cv-12719

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Briston S. Mitchell
                                                   Case Manager
                                                   Direct Dial No. 513-564-7082

 cc: Mr. David J. Weaver

 Enclosure
Case 2:14-cv-12719-DPH-RSW
              Case: 17-2244 Document:
                            ECF No. 127
                                      67-2filedFiled:
                                                08/22/19
                                                      08/20/2019
                                                            PageID.2699
                                                                   Page: 1Page 2 of 4 (2 of 4)



                                        Case No. 17-2244

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                       AMENDED ORDER

 JOE SOLO; BLEACHTECH LLC, and all others similarly situated

              Plaintiffs - Appellees

 v.

 UNITED PARCEL SERVICE CO.

              Defendant - Appellant



  Upon consideration of the motion of Mr. Bryan Leitch to withdraw as counsel for the

 appellant,

  It is ORDERED that the motion be and it hereby is GRANTED.



                                                ENTERED BY ORDER OF THE COURT
                                                Deborah S. Hunt, Clerk


  Issued: August 22, 2019
                                                ___________________________________
Case 2:14-cv-12719-DPH-RSW
              Case: 17-2244 Document:
                            ECF No. 127
                                      67-3filedFiled:
                                                08/22/19
                                                      08/20/2019
                                                            PageID.2700
                                                                   Page: 1Page 3 of 4 (3 of 4)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: August 20, 2019




 Mr. Sanford P. Dumain
 Mr. Daniel Richard Karon
 Mr. Bryan Leitch
 Ms. Deanne E. Maynard
 Mr. Andrew J. McGuinness
 Ms. Elizabeth Anne McKenna
 Mr. Joseph R. Palmore
 Mr. Charles Slidders
 Ms. Jill Margaret Wheaton


                      Re: Case No. 17-2244, Joe Solo, et al v. United Parcel Service Co.
                          Originating Case No.: 2:14-cv-12719

 Dear Counsel,

    The Court issued the enclosed Amended Order today in this case.

                                                   Sincerely yours,

                                                   s/Briston S. Mitchell
                                                   Case Manager
                                                   Direct Dial No. 513-564-7082

 cc: Mr. David J. Weaver

 Enclosure
Case 2:14-cv-12719-DPH-RSW
              Case: 17-2244 Document:
                            ECF No. 127
                                      67-4filedFiled:
                                                08/22/19
                                                      08/20/2019
                                                            PageID.2701
                                                                   Page: 1Page 4 of 4 (4 of 4)



                                         Case No. 17-2244

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                             ORDER



 JOE SOLO; BLEACHTECH LLC, and all others similarly situated

               Plaintiffs - Appellees

 v.

 UNITED PARCEL SERVICE CO.

               Defendant - Appellant



      Upon consideration of the motion of Mr. Bryan Leitch to withdraw as counsel for the

 appellant,

      It is ORDERED that the motion be and it hereby is GRANTED.

                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


  Issued: August 20, 2019
                                                  ___________________________________
